Citation Nr: 0311159	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-18 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from July 1963 
to August 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  When the case was most recently before the 
Board in July 1998, it was remanded to the RO for additional 
development.  The appeal is once again before the Board.

In September 1995, the veteran provided personal testimony at 
a hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The current medical evidence of record is inadequate for 
rating purposes, and a VA examination is necessary to 
establish the veteran's entitlement to an increased rating 
for a duodenal ulcer.

2.  The veteran failed without good cause to report for a 
July 2002 VA examination, scheduled in conjunction with his 
claim for increase.


CONCLUSION OF LAW

An increased rating for a duodenal ulcer is not warranted.  
38 C.F.R. § 3.655(b) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claim Assistance Act of 2000.

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume for the purpose of this decision that the VCAA and the 
implementing regulations pertinent to the issue on appeal are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. T hey also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects through various letters, the statement of 
the case and supplements thereto, the RO has notified the 
appellant of the VCAA and the implementing regulations, the 
evidence and information needed to substantiate his claim, 
the information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information on his behalf, the 
evidence that the veteran should submit if did not desire the 
RO to obtain the evidence on his behalf and that his 
appearance at a VA examination is necessary to substantiate 
his claim.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the record reflects that the RO has obtained all 
available records identified by the veteran and his 
representative as pertinent to the claim and has attempted to 
afford him the examination necessary to substantiate his 
claim.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such available evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2002).

A mild duodenal ulcer, with recurring symptoms once or twice 
yearly warrants a 10 percent disability rating.  A 20 percent 
rating is warranted when the ulcer is moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  For a moderately severe ulcer where 
there is impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, a 40 
percent disability rating is appropriate.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate. 38 C.F.R. 
§ 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In this case, additional VA examination is necessary to 
establish the veteran's entitlement to an increased rating 
for a duodenal ulcer.  The veteran was informed of this on 
multiple occasions, to include through the Board's remands of 
June 1997 and July 1998.  In this regard, the Board notes 
that the VA treatment records and the February 1993 
examination report which are currently of record do not 
provide adequate information for rating purposes.  Although 
the veteran arguably had good cause for failing to report for 
the VA examinations scheduled in 1997 and 1999, the record 
reflects that in accordance with his desires he was scheduled 
for another VA examination in July 2002.  He was properly 
notified of the examination but failed to report without 
explanation.  He has neither requested that the examination 
be rescheduled or even indicated a willingness to report if 
the examination were rescheduled.  Accordingly, the veteran's 
claim must be denied 38 C.F.R. § 3.655(b).  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for a duodenal ulcer is 
denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

